ORDER

The Court having considered the separate recommendations of the Character Committee for the Seventh Appellate Circuit of Maryland and the State Board of Law Examiners, and the oral argument of the applicant presented at a hearing held before this Court on October 4, 2012, it is this 5th day of October, 2012,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the unfavorable recommendation of the Character Committee for the Seventh Appellate Circuit be, and it is hereby, rejected and the favorable recommendation of the State Board of Law Examiners be, and it is hereby, accepted, and it is further
ORDERED, that the applicant, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.